Citation Nr: 1224759	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  02-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of an injury to the left hip.


REPRESENTATION

Appellant represented by:	David D. Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Regional Office (RO) that denied the Veteran's claim for service connection for residuals of an injury to the right ear, to include hearing loss, and for residuals of an injury to the left hip.  In November 2003, the Board denied the Veteran's claims.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in August 2006, set aside the Board's decision.  The Acting Secretary of VA appealed to the U.S. Court of Appeals for the Federal Circuit.  In December 2007, the Federal Circuit vacated the Court's decision.  In a January 2008 Memorandum Decision, the Court set aside the Board's November 2003 decision.  In September 2008, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  In a May 2011 decision, the Board again denied the Veteran's claims.  The Veteran appealed the May 2011 Board decision to the Court.  In January 2012, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In the Joint Motion, it was noted that the Veteran had abandoned the appeal of his claim of entitlement to service connection for residuals of an injury to the right ear, to include hearing loss; thus, that claim is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In connection with the current claim, the Veteran was afforded a VA examination in October 2010.  Within this examination report, the examiner listed a diagnosis of left hip osteoarthritis.  The examiner also stated that the service treatment records showed no documented hip problem or treatment.  

However, service treatment records show that the Veteran had a split fascia of the left hip in November 1943 and a hypermobile left hip in January 1944.  As the VA examiner's opinion of record did not take into account the Veteran's documented in-service treatment for a left hip problem, the examination is not deemed to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, remand is in order to afford the Veteran a new VA compensation and pension examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for his left hip disorder.  After securing the necessary release(s), the AMC/RO should obtain the records not already of record.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

2.  Then, the Veteran should be afforded an examination by an orthopedist to determine the nature and etiology of his current left hip disability.  If the VA Medical Center performing the examination does not have an orthopedist on staff, an orthopedist should be obtained on a fee basis.  The claims folders must be made available to and reviewed by the examiner.

With respect to each currently present left hip disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active military service.  The examiner should specifically comment on the service treatment records which show that the Veteran had a split fascia of the left hip in November 1943 and a hypermobile left hip in January 1944.  The examiner is also asked to provide an explanation for all opinions expressed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



